DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1 and 2 are pending.
Claims 1 and 2 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “method of hydrothermally treating grain” is not clear. The claim is a  “method of hydrothermally treating grain”. However, the claims does not recite any manipulative steps that actually hydrothermally treat grain. As such, it is not clear how the “method of hydrothermally treating grain” actually achieves the goal of hydrothermally treating grain absent one or more steps that hydrothermally treat grain. 
Claim 1 is indefinite because the meaning of the phrase “c. oxidoreductases comprising catalases, laccases, peroxidases, or a combination thereof” (emphasis added) is not clear. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). In the present case, it is not clear what other alternative oxidoreductases are intended to be encompassed by the claim. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frias et al., WO 99/21656; in view of Mehra et al., US 2006/0147608 A1; and Mikkelsen et al., US 2012/0034343 A1. 
Regarding claim 1: Frias discloses a method of hydrothermally treating grain, pulse or cereal crop grains before processing into grits, semolina, flakes, or flour (process for conditioning grain in connection with the milling of flour, p. 1, ln. 4-5). 
Frias discloses contacting the grain, pulse or cereal crop grains with a composition (treated with an enzyme preparation, p. 2, ln. 10-12). Frias discloses a combination of enzyme preparations (p. 2, ln. 34 wrapping to p. 3, ln. 15). Frias discloses processing the grain, pulse or cereal crop grains into grits, semolina, flakes, or flour (p. 2, ln. 14-15). 
a. cellulases comprising cellobiohydrolases
Frias discloses cellulases (p. 3, ln. 1) comprising cellobiohydrolases (cellobioases, p. 6, ln. 7). 
b. xylanases
Frias discloses xylanases (p. 3, ln. 2)
c. oxidoreductases comprising catalases, laccases, peroxidases, or a combination thereof
Frias discloses laccases (p. 3, ln. 3). 
d. esterases comprising phytases
Frias discloses esterases (pectin esterase, p. 5, ln. 21; p. 5, ln. 30). 
Frias does not disclose phytase. 
Mehra is drawn to a method for treating a cereal (abstract). Mehra discloses the cereal material may include whole kernels (para 0009). Mehra discloses the process includes additives that enhance the separation of cereal material into components (para 0011). Mehra discloses the additives include enzymes, proteases, cellulases, hemicellulases, amylases, or any combination thereof (para 0011). Mehra discloses enzyme capable of hydrolyzing cereal material include cellulases, xylanases, phytate hydrolyzing enzymes, and phytases (para 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute enzymes like esterases, as taught in Frias, with phytases, as taught in Mehra, to obtain a method of hydrothermally treating grain, pulse or cereal crop grains with an enzyme preparation that comprises phytase. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing an enzyme that hydrolyzes cereal grain. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention would have ben motivated to use phytases because they can enhance the separation of cereal material into components (Mehra, para 0011).
e. antioxidants selected from the group consisting of ascorbates, tocopherols, polyphenols, natural vegetable extracts, citric acid, ascorbic acid, and a combination thereof
Frias does not disclose antioxidants. 
Mikkelsen is drawn to methods for reducing color and/or unpleasant taste and/or malodor development in a composition comprising at plant material, such a cereal bran (abstract). Mikkelsen discloses the process comprises a step of contacting grain with an enzyme (para 0034). Mikkelsen discloses several problems associated with increasing the extraction yield in milling and the functional performance of a resulting flour (para 0035). Mikkelsen discloses antioxidants eliminate oxidation (para 0034). Mikkelsen discloses antioxidants including ascorbates (para 0043), tocopherols (para 0043), polyphenols (tannic acid, para 0043), natural vegetable extracts (rosemary extract, green tea extract, black tea extract, para 0043), citric acid (para 0043), and ascorbic acid (para 0043). Mikkelsen discloses treating with both enzyme (para 0300) and antioxidant (para 0301). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat cereal with an enzyme preparation, as taught in Fries, wherein the treatment includes contacting grain with antioxidants, as taught in Mikkelsen, to obtain a method of hydrothermally treating grain, pulse or cereal crop grains with an enzyme preparation that comprises antioxidants selected from ascorbates, tocopherols, polyphenols, natural vegetable extracts, citric acid, and/or ascorbic acid. One of ordinary skill in the art at the time the invention was filed would have been motivated to contact the grain with antioxidants selected from ascorbates, tocopherols, polyphenols, natural vegetable extracts, citric acid, and/or ascorbic acid to reduce color and/or unpleasant taste and/or malodor development (abstract) and eliminate oxidation (Mikkelsen, para 0034).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frias et al., WO 99/21656; in view of Mehra et al., US 2006/0147608 A1; and Mikkelsen et al., US 2012/0034343 A1.; as applied to claim 1 above, and in further view of Damgaard, WO 2014/177644 A1. 
Frias in view of Mehra and Mikkelsen is relied on as above. 
Frias in view of Mehra and Mikkelsen does not disclose the combination of enzyme preparations is provided in dry or solute form. 
Damgaard is drawn to a process of making an enzyme tablet for use in the food industry (p. 1, ln. 3-5). Damgaard discloses using tablets which simply could disintegrate and produce the needed liquid enzyme product may minimize storage space, transportation costs and increase shelf life (p. 1, ln. 25-27). Damgaard discloses a composition comprising a combination of enzyme preparations comprising cellulases (p. 7, ln. 27), cellobiohydrolase (p. 7, ln. 28), xylanase (p. 7, ln. 11 and 17-20), catalases (p. 8, ln. 13), phytases (p. 7, ln. 12 and 15), peroxidases (p. 8, ln. 15), oxidoreductases (p. 6, ln. 24), laccases (p. 8, ln. 14), esterases (p. 6, ln. 25; p. 7, ln. 12; p. 8, ln. 11), and antioxidants (p. 20, ln. 35). 
Note: Damgaard’s tablets are encompassed within the breadth of the recited “provided in dry. . . form”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat cereal with an enzyme preparation, as taught in Fries, wherein the combination of enzyme preparations is provided in dry form, as taught in Damgaard, to obtain a method of hydrothermally treating grain, pulse or cereal crop grains with an enzyme preparation wherein the combination of enzyme preparations is provided in dry form. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide the combination of enzyme preparations is provided in dry form because the form minimizes storage space, transportation costs and increases shelf life (Damgaard, p. 1, ln. 25-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619